Citation Nr: 0814178	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to treatment of service-connected 
tuberculosis.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite, right foot.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of frostbite, left foot.

4.  Entitlement to an increased (compensable) initial 
evaluation for gastroesophageal reflux disease (GERD) with 
hiatal hernia.

5.  Whether new and material evidence has been received to 
reopen a claim for aphakia, right eye.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1943 to June 
1946 and from December 1947 to June 1954.  This appeal comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  By a rating 
decision prepared in May 2004 and issued in June 2004, the RO 
granted service connection for gastroesophageal reflux 
disease with hiatal hernia associated with gastric aspiration 
for tuberculosis treatment, and assigned a noncompensable 
evaluation, effective in May 2003.  The RO also denied a 
request to reopen a claim for service connection for aphakia, 
right eye, in the absence of new and material evidence, and 
denied entitlement to service connection for a dental 
disorder.  A statement off the case (SOC) was issued in 
February 2005 and the veteran perfected timely substantive 
appeal of those three issues in March 2005. 

In March 2005, the veteran disagreed with a determination 
that a rating in excess of 20 percent should not be assigned 
for residuals, frostbite, left foot, or for residuals, 
frostbite, right foot.  A statement of the case (SOC) was 
issued in February 2006 and the veteran perfected timely 
substantive appeal of those two issues in that same month.  A 
supplemental statement of the case (SSOC) as to all five 
issues on appeal was sent to the veteran in May 2007.

The veteran's representative contended, in a November 2007 
Informal Hearing Presentation, that a claim of entitlement to 
an award of total disability compensation based on individual 
unemployability (TDIU) is on appeal before the Board.  
However, the RO notified the veteran, in September 2007, that 
an appeal to the Board which was received by VA in late July 
2007 was not a timely appeal.  The claims file before the 
Board does not reflect that the veteran disagreed with that 
determination by the RO.  No claim for TDIU is before the 
Board for appellate review at this time; however the untimely 
substantive appeal may be viewed as a new claim and is 
REFERRED to the agency of original jurisdiction for action. 

In his February 2006 substantive appeal, the veteran 
contended that his cold injury residuals had increased in 
severity because that injury had now caused osteoarthritis of 
the hips.  This contention raises a claim of entitlement to 
service connection for osteoarthritis of the hips, as due to 
cold injury.  This claim is REFERRED to the agency of 
original jurisdiction for action.

The veteran's motion for advancement on the docket based upon 
the veteran's age was granted in March 2008, and the case has 
been advanced on the docket.

The claim of entitlement to service connection for a dental 
disorder, claimed as secondary to treatment of service-
connected to tuberculosis, the claim that new and material 
evidence has been submitted to reopen the claim for service 
connection for aphakia, and the claims for increased 
evaluations for bilateral frostbite of the feet are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's GERD and hiatal hernia are manifested by 
increased symptoms if he forgets to take his medications, 
require use of medications three times daily, and are 
manifested by persistent regurgitation, dysphagia, 
eructation, and the need to sleep in an elevated position. 




CONCLUSION OF LAW

Criteria for an initial 30 percent evaluation for GERD and 
hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7346 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of these claims, the Board will 
consider VA's duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  That act provides that VA has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran's claim for an increased (compensable) initial 
evaluation for gastroesophageal reflux disease with hiatal 
hernia arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to this claim.

VA also has a duty to assist the veteran in the development 
of the claim.  

VA outpatient treatment records throughout the pendency of 
this appeal including treatment records dated in May 2007, 
have been obtained.  The veteran has argued that the April 
2004 VA examination did not accurately portray the severity 
of his service-connected GERD and hiatal hernia.  As that 
examination report supports the veteran's contention that he 
is entitled to a 30 percent evaluation for service-connected 
disability characterized as GERD and hiatal hernia, when 
considered in light of the later VA outpatient treatment 
records, the Board finds that no additional examination is 
required.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  The 
Board finds that the duty to assist has been met.

As both the duty to notify the veteran and the duty to assist 
the veteran have been met, appellate review may proceed.

Claim for increased initial evaluation, GERD with hiatal 
hernia

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
a higher initial evaluation for the disability at issue 
requires consideration of staged ratings. 

In March 2003, the veteran reported increased reflux symptoms 
which were not controlled by the prescribed medication 
(Aciphex).  VA outpatient treatment notes, including a 
treatment note dated in December 2005, disclose that the 
veteran was diagnosed as having laryngeal pharyngeal reflux 
resulting in dysphonia.  The Board notes that the veteran has 
been granted a separate, compensable, 10% evaluation for 
vocal cord damage, under diagnostic code 6516, in addition to 
the noncompensable initial evaluation assigned for GERD under 
diagnostic code 7346.  Therefore, the veteran's disability 
due to dysphonia are not applicable to warrant an increased 
(compensable) evaluation for GERD.

On VA examination conducted in April 2004, the veteran 
reported diet restrictions, inability to eat spicy foods or 
pizza, eructation (belching or burping), and difficulty 
swallowing.  The veteran reported that he had to hold his 
neck slanted to one side when swallowing.  Otherwise, he 
would choke.  The veteran's weight was 151 pounds, which the 
examiner described as a normal weight for the veteran's 
height, just under 70 inches.  The veteran reported good 
appetite.  

The examiner noted that the veteran's symptoms were 
consistent with damage to the gastroesophageal junctional 
sphincter resulting from multiple nasogastric aspirations 
during treatment of the veteran's service-conducted 
tuberculosis.  

In his disagreement with a noncompensable evaluation for GRD, 
the veteran noted that he had frequent regurgitation when 
lying down to sleep or if any pressure was applied to his 
stomach when bending over.  He described strangling and 
choking episodes, and stated that the regurgitation caused 
constant pain in the shoulder and arm.

VA outpatient speech treatment notes reflect that the veteran 
complained of discomfort and difficulty using a wedge when 
sleeping.  However, the veteran was advised that this 
regurgitation precaution should continue.  The outpatient 
treatment notes substantiate the veteran's report of frequent 
regurgitation, as the treatment notes reflect that his 
medications were changed several times in response to these 
complaints.  An October 2005 treatment note reflects that the 
veteran had increased symptoms if he forgot to take a dose of 
his medication.  This treatment record also reflects that the 
veteran has upper and lower dentures.  There were no lesions 
in the oral cavity or oropharynx.

The Board notes that there is no specific diagnostic rating 
criteria for GERD or for damage to the gastroesophageal 
junction sphincter.  The veteran's GERD with hiatal hernia is 
evaluated under 38 C.F.R. § 4.114, DC 7346.  Hiatal hernia 
with two or more of the symptoms for the 30 percent rating of 
less severity is rated 10 percent disabling.  Hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent 
disabling.  Hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

The clinical evidence and opinions of record established that 
the veteran has dysphagia (difficulty swallowing) and must 
pay careful attention to avoid choking when swallowing.  The 
record reflects that he attends frequent speech pathology 
group sessions, and that measures to cope with his dysphagia 
are addressed as part of that treatment.  The record also 
demonstrates that the veteran has persistent regurgitation, 
since he has hand this symptom for more than 50 years.  The 
record suggests that his regurgitation is not frequent if he 
takes his medications properly and avoids sleeping flat or 
placing pressure on his stomach when bending over.  
Nevertheless, asked the rating criteria requires only 
persistent, rather than frequent, regurgitation, it appears 
that the veteran meets the criteria for a 10% evaluation for 
GERD and hiatal hernia, excluding consideration of dysphonia.

However, it is more difficult to determine whether a 30% 
evaluation is appropriate.  In this case the veteran has 
upper and lower dentures.  Since he has no remaining natural 
teeth, the medical evidence does not address whether his 
regurgitation would have resulted in pyrosis if teeth were 
present.  That record reflects that the veteran's complaints 
of arm and shoulder pain are credible, but there is no 
medical evidence attributing this symptom to the service-
connected GERD.  The record does, however, reflect that the 
veteran has numerous medical disorders, including 
cardiovascular and musculoskeletal disorders, to which this 
symptom might be attributable.  The records as a whole, 
including both the April 2004 VA examination report ends 
consideration of outpatient treatment records through May 
2007, disclose that a form of anemia has been diagnosed, but 
is attributed to a B12 disorder, not to GERD or hiatal 
hernia.  The record is unfavorable to a finding that the 
veteran has considerable impairment of health as a result of 
his damage to the gastroesophageal Junction sphincter.  
Diagnostic code 7346 appears to require that each of the 
rating criteria be met to warrant the 30% evaluation.  It is 
clear that the veteran does not meet each of the five 
specified criteria.  

The Board has considered whether an evaluation in excess of 
10% would be warranted difficulty swallowing.  Moderate 
stricture of the esophagus warrants a 30% evaluation under 
diagnostic code 7203.  However, no diagnosis of stricture of 
the esophagus has been assigned.  Rather, the veteran has 
damage to the gastroesophageal junction sphincter, a disorder 
for which there are no specific rating criteria.

Given the persistent nature of the veteran's regurgitation, 
his difficulties swallowing, and the fact that the veteran 
suffers regurgitation whenever his head is too low in 
relationship to the damaged sphincter, it appears to the 
Board that the veteran's service-connected disability is not 
so analogous to the rating criteria for hiatal hernia that 
the 30 percent evaluation is warranted only if each of those 
criteria are met.  It is the Board's judgment that the 
veteran's disability is equally well evaluated as analogous 
to stricture, even though it is, in fact, the opposite of 
stricture.  There is no criteria specific to the sphincter 
damage characterized as GERD and hiatal hernia.  The Board 
finds that, even though some of the rating criteria for a 30 
percent evaluation for hiatal hernia are not met, resolving 
reasonable doubt in the veteran's favor, a 30 percent 
evaluation is warranted.  

However, it is clear that an initial evaluation in excess of 
30 percent is not warranted.  The veteran is able to swallow 
liquids and solids without choking, so long as he is careful.  
The record demonstrates that the veteran's weight is normal 
and that he does not have considerable impairment of health 
as a result of the GERD and hiatal hernia disability.  The 
record does not suggest that any criterion for an evaluation 
in excess of 30 percent is met under any of the applicable 
analogous diagnostic codes.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards, as applied by analogy in the current 
case, adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
resolving in the veteran's favor any question as to whether 
the veteran might meet the criteria for a 30 percent 
evaluation which are not addressed in the medical evidence.  
A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  The veteran's claim for an increased initial 
evaluation for GERD follows the in initial grant of service 
connection for that disorder.  Thus, the rating might be a 
"staged" rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the 
date of service connection.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Board has considered whether the veteran is entitled to 
an increased evaluation at any time during the pendency of 
the appeal, but finds that the veteran's GERD disability, 
which has been present for many years, remained essentially 
stable, without such increase or decrease in symptoms as to 
warrant an evaluation less than or greater than 30 percent 
during the appeal.  Fenderson, supra.  

In particular, the Board notes that the veteran has not 
reported symptoms which would warrant an evaluation in excess 
of 30 percent such as melena, hematemesis, or inability to 
swallow.  The record clearly establishes that the veteran is 
able to swallow both solids and liquids and has not material 
weight loss.  Therefore, a staged rating in excess of 30 
percent is not warranted at any time during the pendency of 
the appeal.  As the evidence is not in equipoise to warrant 
an evaluation in excess of 30 percent, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome than a 30 
percent evaluation for GERD and hiatal hernia.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A 30 percent initial evaluation for gastroesophageal reflux 
disease (GERD) is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.  


REMAND

The RO denied the veteran's claim for service connection for 
a dental disorder on the basis that the veteran did not incur 
dental trauma in service.  However, the veteran is also 
entitled to service connection for a dental disorder if he 
incurred that dental disorder as a result of the medications 
used to treat his service-connected tuberculosis.  This 
contention must be addressed.  38 C.F.R. § 3.310.  

The veteran contends that he meets the criteria for a 30 
percent evaluation for frostbite of each foot.  The claims 
folder does not contain a report of the VA examination of the 
feet conducted during the pendency of this claim, although 
others conducted the same day are of record.  There is 
evidence that the veteran has peripheral neuropathy, so as to 
meet at least one criterion for a 30 percent evaluation.  
Radiologic examination prior to the claim underlying this 
appeal discloses some minimal abnormality of the first 
metatarsal bones, but it not clear whether that abnormality 
was medical attributed to the veteran's frostbite or not.  
Without evaluation of the severity other than in outpatient 
neurology treatment notes, the Board is unable to determine 
the current severity.  

Aphakia is defined as an absence of the lens of the eye.  See 
Stedman's Medical Dictionary 110 (27th ed. 2000).  The 
evidence clearly reflects that the veteran lost the lens of 
his right eye due to trauma prior to his second period of 
service and after discharge from his first period of service.  
However, the current clinical evidence states that a PCIOL 
(posterior chamber intraocular lens) is present in the 
veteran's right eye.  The veteran contends that this lens was 
surgically inserted during his service, and that this 
surgical procedure during service, or another surgical 
procedure performed during the veteran's service, caused the 
post-service deterioration of vision in the right eye.  A 
very brief service medical record suggests that a lens was 
implanted during the veteran's service.  As the VA 
examination in 1954 states that the right lens is absent, the 
medical evidence as to whether a lens was implanted in the 
veteran's eye during service is conflicting.  Further 
development, to include ophthalmology review explaining the 
apparent conflict in the medical evidence, is required prior 
to a determination as to whether new and material evidence 
has been received.  

Accordingly, the case is REMANDED for the following action:

1.  In light of the changes in notice 
requirements under the VCAA during the 
pendency of this appeal, the veteran 
should be sent notice advising him that he 
may submit evidence showing the effects of 
the worsening or increase in severity of 
his service-connected disability upon his 
employment and daily life, and examples of 
the types of medical and lay evidence the 
veteran may submit should be provided, and 
notice of the criteria listed in the 
applicable Diagnostic Code, and notify the 
claimant that, should an increase in 
disability be found, a disability rating 
will be determined by applying the 
relevant Diagnostic Code which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
100 percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought 
and their severity and duration.

2.  The veteran's current clinical records 
form May 2007 to the present should be 
obtained. 

3.  The veteran should be asked to provide 
any post-service private records which might 
assist him to establish what surgical 
procedures were performed on his right eye 
during service, and should be asked to 
identify post-service dental records.  

4.  The veteran should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment clinical 
records, insurance records, statements 
from employers, fellow employees, or 
others who may have observed the veteran's 
post-service vision or symptoms relevant 
to the claims.  

5.  The veteran should be afforded VA 
examination of the right eye.  The 
examiner should provide an opinion as to 
what procedures were performed on the 
veteran's right eye during service.  The 
examiner should provide an opinion as to 
when an intraocular lens was implanted in 
the veteran's right eye, if one is 
present.  The examiner should provide an 
opinion stating whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that right eye surgery during 
service was necessary because right eye 
trauma was aggravated during service, if 
the examiner determines that one or more 
surgical procedures was likely conducted 
on the veteran's right eye during service.   
If the examiner determines that one or 
more surgical procedures was likely 
conducted on the veteran's right eye 
during service the examiner should also 
provide an opinion stating whether it is 
at least as likely as not (a 50 percent or 
greater likelihood) that right eye surgery 
performed during service resulted in 
aggravation of residuals of right eye 
trauma.  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

6.  The veteran should be afforded VA 
examination as necessary to describe the 
severity of residuals of frostbite in the 
right foot and in the left foot.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted to allow the examiner to address 
each criterion for evaluation in excess of 
20 percent, to include whether the veteran 
manifests tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  
The examiner should describe the severity 
of each manifestation of frostbite in each 
lower extremity.  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

7.  The veteran should be afforded review 
of the claims file, including records of 
post-service treatment of tuberculosis and 
of dental treatment.  The reviewer should 
provide an opinion as to whether the 
veteran has a current dental disorder, to 
include the removal of teeth and need for 
dentures, as a result of treatment for 
service-connected tuberculosis.  

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

8.  The expanded record should then be 
reviewed to determine whether new and 
material evidence to reopen the claim for 
service connection for an eye disorder is 
present, and, if so, the evidence should 
be reviewed to determine whether 
development on the merits is complete.  
Each claim on appeal should be 
readjudicated, after completion of the 
above and any other necessary development.  
If any claim is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	MARJOIRIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


